           Case 2:20-cv-01243-SMV Document 22 Filed 09/13/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

TONEKWUEME HAMILTON,

         Plaintiff,

v.                                                                                          No. 20-cv-1243 SMV

KILOLO KIJAKAZI,1
Acting Commissioner of the
Social Security Administration,

         Defendant.



                                         ORDER TO SHOW CAUSE

         THIS MATTER is before the Court sua sponte. Plaintiff filed this action pro se on

November 20, 2020, appealing the final decision of the Social Security Administration to deny

benefits. [Doc. 1]. The Court set a briefing schedule, and Plaintiff’s Motion to Reverse or Remand

Administrative Agency Decision with Supporting Memorandum (“Motion”) was due no later than

September 1, 2021. [Doc. 18]. To date, Plaintiff has neither filed a Motion nor requested an

extension of time to do so. Two mailings from the Court to Plaintiff have been returned, [Docs. 20,

21],2 and Clerk’s Office staff have been unsuccessful in reaching Plaintiff by telephone.3




1
  Kilolo Kijakazi is the current Acting Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal Rules
of Civil Procedure, Kilolo Kijakazi should be substituted for former Commissioner Andrew Saul as the Defendant in
this suit. No further action needs to be taken to continue this suit by reason of the last sentence of section 205(g) of
the Social Security Act, 42 U.S.C. § 405(g) (2012).
2
  Each envelope was marked “moved, left no address/unable to forward.” [Docs. 20, 21].
3
  Staff notes indicate that a phone call to Plaintiff—at the phone number provided by Plaintiff, 575-366-0049,
[Doc. 4]—on September 9, 2021, was unsuccessful; staff reached only a fast busy signal. When staff again attempted
to reach Plaintiff by telephone on September 10, 2021, the number was not in service.
         Case 2:20-cv-01243-SMV Document 22 Filed 09/13/21 Page 2 of 2




       IT IS THEREFORE ORDERED that Plaintiff show cause no later than October 13,

2021, why his case should not be dismissed without prejudice for failure to prosecute his claims

and comply with a court order, see Fed. R. Civ. P. 41(b); D.N.M.LR-Civ. 41.1, and for failure to

keep his contact information current, see D.N.M.LR-Civ. 83.6; Bradenburg v. Beaman, 632 F.2d

120, 122 (10th Cir. 1980) (“It is incumbent on litigants, even those proceeding pro se, to follow

the federal rules of procedure. The same is true of simple, nonburdensome local rules . . . .”).

       IT IS SO ORDERED.


                                                              ______________________________
                                                              STEPHAN M. VIDMAR
                                                              United States Magistrate Judge
                                                              Presiding by Consent




                                                 2
